Relator was restrained by the sheriff of Harris County after the Governor of Texas had honored requisition made upon him by the Governor of Florida. A writ of habeas corpus having been granted, relator was, after a hearing, remanded to custody.
Relator offered to introduce evidence which tended to show that he was not guilty of the offense of embezzlement, — this being the offense charged in the indictment, — and further offered evidence which tended to show that the prosecution had been instituted in the State of Florida for the purpose of forcing relator to refund the money alleged to have been embezzled. The principle controlling is announced in Ex parte Pinkus, 25 S.W.2d 334, from which we quote:
"Testimony was introduced purporting to show this was not a bona fide prosecution in New York State, but was an attempt to collect this debt, and that appellant was not and could not have been guilty of the offense. * * * We will not go behind a valid requisition for a fugitive from justice to make any inquiry of the character noted above."
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.